IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1742
                              Filed June 20, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTONIO LUIS ALEXANDER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Gregory D. Brandt,

District Associate Judge.



      Antonio Luis Alexander appeals from the sentence imposed following his

guilty plea. AFFIRMED.




      Michael H. Johnson of the Johnson Law Firm, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl A. Soich, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                               2


DANILSON, Chief Judge.

       Antonio Luis Alexander was charged with assaulting a bystander who

attempted to intervene in an altercation between Alexander and his girlfriend in a

parking lot. Alexander punched the bystander in the head multiple times and

knocked him to the ground, injuring him.

       On September 21, 2017, Alexander filed a written guilty plea to the charge

of assault causing bodily injury or mental illness, in violation of Iowa Code section

708.2(2) (2017). On October 2, the district court sentenced Alexander to one year

in the county jail, suspended all but thirty days and gave him credit for the two days

he had been in jail, and placed him on probation for a period of two years.

Alexander appeals.

       “Our review of a sentence imposed in a criminal case is for correction of

errors at law.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “We will not

reverse the decision of the district court absent an abuse of discretion or some

defect in the sentencing procedure.” Id.

       On appeal, Alexander asserts the court considered “one or more criminal

convictions not supported in the record” and “placed undue emphasis on his past

criminal history without considering his family circumstances and employment.”1

       At sentencing, the State urged the court to order a jail sentence because:

       The defendant does also have a lengthy criminal history, which
       would warrant the lengthy criminal sentence. Back in ‘99 he had a
1
  Alexander also briefly mentions the “quality of the written plea” but he did not file a motion
in arrest of judgment and does not claim counsel was ineffective in allowing the plea. See
State v. Straw, 709 N.W.2d 128, 132-33 (Iowa 2006) (“Straw’s failure to move in arrest of
judgment bars a direct appeal of his conviction. Iowa R. Crim. P. 2.24(3)(a); State v.
Brooks, 555 N.W.2d 446, 448 (Iowa 1996). However, this failure does not bar a challenge
to a guilty plea if the failure to file a motion in arrest of judgment resulted from ineffective
assistance of counsel.”).
                                         3


      domestic abuse without intent causing injury; 2001, domestic abuse;
      2001, an escape charge; a second escape charge in 2001; 2002,
      possession of controlled substance. All of those he was given
      probation on which he was later revoked. He went to Oakdale in
      2003. He was discharged in 2005. In May of 2005 then he was
      charged with driving while barred and once again granted probation.
      [In] 2006, controlled substance second offense. 2007, controlled
      substance, third or subsequent offense, went back to Oakdale in
      2008, which he was discharged in 2010.
             Given the prior domestic abuse charges, given the t[wo]
      instances of incarceration and the multiple opportunities the
      defendant has been given at probation in the past and the nature of
      the offense, I do think a lengthy jail stay would be appropriate of 120
      days.

      The trial court observed Alexander “has had things since [2007], actually, if

you—I looked at his current history as well before we went on the record.”

      The defense did not challenge the recitation of Alexander’s criminal history,

but sought probation, noting Alexander had been steadily employed for over four

months.

      The district court determined:

              I will grant you that you have been doing well as of—relatively
      well as of recent time. I say, “relatively well” because, quite honestly,
      if you’re doing well, you wouldn’t have gone over and assaulted a
      total stranger because he was intervening when he believed you
      were assaulting your significant other. I mean, normal people just
      don’t do that. You might say, “Go away,” or something, but you don’t
      go and beat him about the head, as the minutes of testimony suggest
      that you did.
              That’s not what normal people do, and, unfortunately, this isn’t
      your first incidence of assault. I find three prior convictions for
      assault on your criminal history, along with a few other things.
      Unfortunately, in your history you have been to prison a couple of
      times. So, as I say, I do appreciate the fact that you have been
      attempting to work on this, but you need to do better, quite honestly.
              Because of your prior criminal history, the nature of this
      particular offense, it is the judgment of this court that you are
      adjudged guilty of assault causing injury. I sentence you to one year
      in the Polk County Jail, suspend all but [thirty] days of that time and
      give you credit for the two days you have been in jail and place you
      on probation for a period of two years from today’s date.
                                             4


       In its written judgment, the court indicated the “following factors the most

significant in the determining this particular sentence” by checking the boxes next

to the form options: “[t]he nature and circumstances of the crime”; “[p]rotection of

the public from further offenses”; “[d]efendant’s criminal history”; and “[d]efendant’s

propensity for further criminal acts.” The court added, “Defendant has a substantial

criminal history with multiple convictions for assault.”

       The purpose of requiring reasons for a particular sentence “ensures

defendants are well aware of the consequence of their criminal actions,” and “most

importantly, . . . affords appellate courts the opportunity to review the discretion of

the sentencing court.” State v. Thompson, 856 N.W.2d 915, 919 (Iowa 2014). The

district court’s oral and written statements are adequate to allow our review and

provide sufficient reasons for the imposition of a jail term rather than probation.2

And the court’s use of a template form is not improper. See id. at 921 (“In this age

of word processing, judges can use forms, such as the one available in this case,

to check the boxes indicating the reasons why a judge is imposing a certain

sentence. If the choices in the order need further explanation, the judge can do

so by writing on the order or adding to the order using a word processing

program.”).

       Alexander takes issue with the court’s characterization that he had “multiple

convictions for assault.”      He states no presentence investigation (PSI) was



2
  Alexander’s reliance on State v. Cooper, 403 N.W.2d 800, 802 (Iowa Ct. App. 1987), is
misplaced. There, this court found, “The present record, far from articulating the rationale
behind the court’s choice of sentence, states only generalized, vague considerations
which we may assume advise every court in making every sentencing decision: the
circumstances of the offense and the defendant’s background.” Id. Here, however, we
have a sentencing transcript and additional reasons provided.
                                             5


prepared and “if the court relied upon an invalid or nonexistent conviction, . . . then

the court clearly abused its discretion.” We will not engage in such speculation.

       The State recited Alexander’s criminal history, which spanned several years

and included prior assault convictions.          The court indicated it had reviewed

Alexander’s criminal history. The defense made no objection, though Alexander

mentioned one driving-while-barred charge was dismissed because he had a valid

temporary restricted license. There is no record to suggest the district court relied

upon the driving-while-barred charge after Alexander informed the court that the

charge had been dismissed. The record also fails to reflect that the court relied

upon an erroneous criminal history or relied upon any unproven criminal charge.3

       The sentence imposed was within the statutory limits and based on valid

reasons. We find no abuse of discretion. See State v. Seats, 865 N.W.2d 545,

552-53 (Iowa 2015) (discussing the deferential standard of review applicable to a

sentence within statutory limits).

       AFFIRMED.




3
  We acknowledge when the court is sentencing a defendant without the benefit of a PSI,
the better practice would be for the prosecutor to admit into evidence a written copy of the
defendant’s criminal history, at least when that history is extensive.